
	
		I
		112th CONGRESS
		1st Session
		H. R. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that only certain forms of identification of
		  individuals may be accepted by the Federal Government and by financial
		  institutions.
	
	
		1.Short titleThis Act may be cited as the
			 Photo Identification Security
			 Act.
		2.Forms of
			 acceptable identification for Federal Government purposes
			(a)Forms of
			 acceptable identificationA Federal agency may not accept, for
			 any official purpose, including for Federal benefits and for individual
			 taxpayer identification numbers, any form of identification of an individual
			 other than the following:
				(1)Social security
			 card with photo identification card or REAL ID Act identification
					(A)A social security
			 card accompanied by a photo identification card issued by the Federal
			 Government or a State Government; or
					(B)a driver’s
			 license or identification card issued by a State in the case of a State that is
			 in compliance with title II of the REAL ID Act of 2005 (title II of division B
			 of Public Law 109–13; 49 U.S.C. 30301 note).
					(2)PassportA
			 passport issued by the United States or a foreign government.
				(3)USCIS photo
			 identification cardA photo identification card issued by the
			 Secretary of Homeland Security (acting through the Director of the United
			 States Citizenship and Immigration Services).
				(b)Effective
			 dateThe requirements of subsection (a) shall take effect six
			 months after the date of the enactment of this Act.
			3.Forms of
			 acceptable identification for financial institutions
			(a)In
			 generalSection 5318(l) of
			 title 31, United States Code (relating to identification and verification of
			 accountholders) is amended by striking paragraph (6) and inserting the
			 following new paragraph:
				
					(6)Forms of
				acceptable identificationA
				financial institution may not accept, for the purpose of verifying the identity
				of an individual seeking to open an account in accordance with this subsection,
				any form of identification of the individual other than the following:
						(A)Social security
				card with photo identification card or REAL ID Act identification
							(i)A
				social security card accompanied by a photo identification card issued by the
				Federal Government or a State Government; or
							(ii)a driver’s license or identification card issued by a State in the case of a
				State that is in compliance with title II of the REAL ID Act of 2005 (title II
				of division B of Public Law 109–13; 49 U.S.C. 30301 note).
							(B)PassportA
				passport issued by the United States or a foreign government.
						(C)USCIS photo
				identification cardA photo identification card issued by the
				Secretary of Homeland Security (acting through the Director of the U.S.
				Citizenship and Immigration
				Services).
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall take effect six
			 months after the date of the enactment of this Act.
			
